DETAILED ACTION
Claim 27 is non-statutory “use” claim, which is withdrawn from consideration. Cancellation is recommended. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-23, 28, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is C, Z2 is C, Z3 is C. If this group is elected, a further election of a single disclosed species is also required. 
Claims 1-23, 28, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is C, Z2 is C, Z3 is N. If this group is elected, a further election of a single disclosed species is also required. 
Claims 1-23, 28, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is C, Z2 is N, Z3 is C. If this group is elected, a further election of a single disclosed species is also required. 
Claims 1-23, 28, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is C, Z2 is N, Z3 is N. If this group is elected, a further election of a single disclosed species is also required. 
Claims 1-23, 28, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is N, Z2 is C, Z3 is C. If this group is elected, a further election of a single disclosed species is also required. 
Claims 1-23, 28, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is N, Z2 is C, Z3 is N. If this group is elected, a further election of a single disclosed species is also required. 
Claims 1-23, 28, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is N, Z2 is N, Z3 is C. If this group is elected, a further election of a single disclosed species is also required. 
Claims 1-23, 28, drawn to compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is N, Z2 is N, Z3 is N. If this group is elected, a further election of a single disclosed species is also required. 
Claims 24-26, drawn to a method of treating disease mediated by bromodomain and extraterrminal domain using the compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is C, Z2 is C, Z3 is C. If this group is elected, a further election of a single disclosed species is also required. 
Claims 24-26, drawn to a method of treating disease mediated by bromodomain and extraterrminal domain using the compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is C, Z2 is C, Z3 is N. If this group is elected, a further election of a single disclosed species is also required. 
Claims 24-26, drawn to a method of treating disease mediated by bromodomain and extraterrminal domain using the compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is C, Z2 is N, Z3 is C. If this group is elected, a further election of a single disclosed species is also required. 
Claims 24-26, drawn to a method of treating disease mediated by bromodomain and extraterrminal domain using the compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is C, Z2 is N, Z3 is N. If this group is elected, a further election of a single disclosed species is also required. 
Claims 24-26, drawn to a method of treating disease mediated by bromodomain and extraterrminal domain using the compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is N, Z2 is C, Z3 is C. If this group is elected, a further election of a single disclosed species is also required. 
Claims 24-26, drawn to a method of treating disease mediated by bromodomain and extraterrminal domain using the compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is N, Z2 is C, Z3 is N. If this group is elected, a further election of a single disclosed species is also required. 
Claims 24-26, drawn to a method of treating disease mediated by bromodomain and extraterrminal domain using the compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is N, Z2 is N, Z3 is C. If this group is elected, a further election of a single disclosed species is also required. 
Claims 24-26, drawn to a method of treating disease mediated by bromodomain and extraterrminal domain using the compounds and pharmaceutical composition of formula (I) in claim 1, wherein G1 is N, Z2 is N, Z3 is N. If this group is elected, a further election of a single disclosed species is also required. 

The inventions are distinct, each from the other because of the following reasons:
		Groups I-VIII compounds are independent and distinct because the structure of each group differ in elements, bonding arrangement and chemical properties to such an extend that a reference anticipating any one group among I-VIII would not necessarily render the other groups obvious. The search for each group is not coextensive of the others and separate search and examination must be conducted. Without restriction, a tremendous burden would be imposed on the office to search such diversified subject matter.
Inventions I-VIII and IX-XVI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the compound can be used for diagnosis or research use.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
		Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Notice of Possible Rejoinder
The Examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329.  The Examiner can normally be reached Monday through Friday from 8:30 to 6:00 EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jiang Shaojia can be reached at 571-272-0627.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Niloofar Rahmani/
08/1/2022